DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to application filed on 9/28/2020.
Claim(s) 1-8 is/are pending in this Office Action.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
The certified copy has been filed in parent Application No. JP2019-179645, filed 9/30/2019.
Information Disclosure Statement
Applicant’s information disclosure statement(s) (IDS) submitted on 5/19/2022 and 9/28/2020 is/are being considered by the examiner. 
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim(s) 1-8 is/are objected to because of the following informalities:  
Claim 1, the “calculate” step of the claim recites “target acceleration”, however, there is not an antecedent basis for this limitation. Examiner is assuming the limitation to be “a target acceleration” for the purposes of examination. 
Claim 2, the “calculate” step of the claim recites “target acceleration”, however, there is not an antecedent basis for this limitation. Examiner is assuming the limitation to be “a target acceleration” for the purposes of examination. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsushiro et al. (US 2018/0148063 A1), hereafter referred to as Tatsushiro, in view of Kleemann et al. (US 2019/0315354 A1), hereafter referred to as Kleemann.
Regarding claim 1, Tatsushiro teaches a travel controller (“electronic control device 50”, Fig. 4) for performing travel control of a host vehicle (“hybrid vehicle”, para. 0049), the travel controller configured to: 
acquire brake state information (“brake operation force Brk”, para. 0055) of a braking device (“automatic brake system 44”, Fig. 4 comprising “wheel brakes 38”, Fig. 1, para. 0053) of the host vehicle (“a foot brake sensor 78…are connected to the electronic control device 50 so as to supply signals indicative of…the brake-pedal pressing operation force (brake operation force) Brk”, para. 0055); and 
perform travel control, wherein 
the travel control performed includes constant speed travel control (“constant speed”, para. 0056), headway travel control (“follow-up running”, para. 0056), or constant speed travel control and headway travel control (“auto cruise setting switch 84 is a device for performing a selection operation of a cruise running mode in which the constant speed running or the follow-up running is performed”, para. 0056), wherein 
the constant speed travel control is configured to control the host vehicle to travel at constant speed in accordance with a target vehicle speed (“a constant speed running mode in which the target drive force is calculated such that a vehicle runs at a target vehicle speed set by a driver for performing constant speed running in which the vehicle runs at a substantially constant vehicle speed”, para. 0044, see also “target vehicle speed VtagC”, para. 0056), wherein 
the headway travel control is configured to control the host vehicle to travel by following another vehicle travelling ahead so that a target inter-vehicle distance is maintained with the other vehicle and the host vehicle travels in accordance with the target vehicle speed (“a follow-up running mode in which the target drive force is calculated based on an inter-vehicle distance to a preceding vehicle to perform follow-up running in which the vehicle runs at a predetermined target inter-vehicle distance”, para. 0044, see also “target inter-vehicle distance DtagC”, para. 0056), wherein 
in the constant speed travel control, when an actual vehicle speed (“vehicle speed V”, para. 0055, para. 0066) drops below the target vehicle speed, the travel control part is configured to 
calculate target acceleration (“target drive force Ftag1”, Fig. 6, “drive force control may be provided based on target torque and the target acceleration”, para. 0044) based on a difference between the target vehicle speed and the actual vehicle speed (“running control portion 130 includes…the F/B (feedback) control calculating portion 134…the F/B control calculating portion 134 calculates an FB correction value Ffb based on a deviation ΔV between the target vehicle speed Vtag2 and the current vehicle speed V according to a predetermined feedback control equation…running resistance calculating portion 136 calculates a running resistance Fr based on a road load (R/L) of the vehicle, the road gradient, the number of occupants, a payload, etc. and adds the FF drive force value Fff, the FB correction value Ffb, and the running resistance Fr to calculate a base target drive force Ftag1”, para. 0066), and 
perform the constant speed travel control so that the actual vehicle speed is brought closer to the target vehicle speed (“…a vehicle runs at a target vehicle speed set by a driver for performing constant speed running in which the vehicle runs at a substantially constant vehicle speed”, para. 0044).
Tatsushiro does not explicitly teach wherein the travel controller (“electronic control device 50”, Fig. 4) comprises an information acquisition part and a travel control part as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the controller separate components since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
Further, Tatsushiro does not explicitly teach:
when the target acceleration is calculated, if a braking performance index based on the brake state information acquired with the information acquisition part has declined relative to a predetermined evaluation threshold while the constant speed travel control has been in operation, then the target acceleration is corrected so that 
the target acceleration is reduced compared to if the braking performance index has not declined relative to the evaluation threshold and 
the constant speed travel control is performed so that the actual vehicle speed is brought closer to the target vehicle speed based on the corrected target acceleration.
However, Kleemann teaches automatic speed control and method for the autonomous speed control of a vehicle, comprising:
when a target acceleration (“setpoint acceleration a0”, para. 0018) is calculated, if a braking performance index based on a brake state information (“measured and/or estimated temperature”, para. 0022, Fig. 2) acquired with an information acquisition part (“electronic system 12”, Fig. 2, “Electronics system 12 is furthermore designed to establish…the maximum acceleration amax by taking into account at least one measured and/or estimated temperature 30 of at least one component of at least one wheel brake caliper of the vehicle”, para. 0026) has declined (“increased risk of fading”, para. 0026, “unwanted loss of braking force of the at least one wheel brake caliper of the respective vehicle is often also called fading”, para. 0005) relative to a predetermined evaluation threshold (“at least one specified measured temperature threshold value”, para. 0026, see “S0a”, Fig. 1) while a constant speed travel (“automatic speed control”, para. 0007) control has been in operation (“In an advantageous specific embodiment of the automatic speed control, the electronics system is designed to estimate, on the basis of at least one temperature model, at least one temperature of at least one brake disk and/or of at least one brake drum as the at least one component, and to establish the maximum speed and/or the maximum acceleration by taking into account at least the at least one estimated temperature”, para. 0007, “In method step S1,…setpoint variable regarding…a setpoint acceleration a0 of the vehicle is autonomously established in such a way that…the setpoint acceleration a0 of the vehicle remains smaller than or equal to a specified or established maximum acceleration amax”, para. 0018, “In method step S0,…the maximum acceleration amax are established. The…maximum acceleration amax are established by taking into account at least one measured and/or estimated temperature Tdisc-measured, Tdisc-estimated, Tdrum-measured and Tdrum-estimated of at least one component of at least one wheel brake caliper of the vehicle”, para. 0022), then the target acceleration is corrected so that 
the target acceleration is reduced (see “S0b”, Fig. 1) compared to if the braking performance index has not declined (“increased risk of fading is denied”, para. 0025) relative to the evaluation threshold (“If the existence of an increased risk of fading is ascertained in sub-step S0a, then a further sub-step S0b is performed, in which…the maximum acceleration amax are reduced”, para. 0024, “If however the existence of an increased risk of fading is denied in sub-step S0a, then there is no reduction in…the maximum acceleration amax”, para. 0025) and 
the constant speed travel control is performed so that an actual vehicle speed (“actual speed vvehicle”, para. 0020, Fig. 1) is brought closer to a target vehicle speed (“setpoint speed v0”, para. 0020, Fig. 1) based on the corrected target acceleration (In a method step S2 following each performance of method step S1, the at least one vehicle component of the vehicle, by which the vehicle is able to accelerate and/or able to decelerate, is controlled by taking into account the at least one autonomously newly established setpoint variable in such a way that an actual speed vvehicle of the vehicle corresponds to the setpoint speed v0 and/or an actual acceleration avehicle of the vehicle corresponds to the setpoint acceleration a0”, para. 0020).
Both Tatsushiro and Kleemann teach acquiring brake state information to be used in constant speed travel control, and both teach calculating a target acceleration to be used in the constant speed travel control. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Tatsushiro and Kleemann such that “electronic control device 50” (Fig. 4) of Tatsushiro is further configured to reduce the “target drive force Ftag2” (Fig. 6) of Tatsushiro “If the existence of an increased risk of fading is ascertained in sub-step S0a, then a further sub-step S0b is performed” (para. 0024), as taught by Kleemann. The motivation for doing so would be to counter “an unwanted loss of braking force of at least one wheel brake caliper of a vehicle due to an increased temperature of at least one component of the at least one wheel brake caliper” (para. 0005). 
Regarding claim 2, Tatsushiro teaches a travel controller (“electronic control device 50”, Fig. 4) for performing travel control of a host vehicle (“hybrid vehicle”, para. 0049), the travel controller configured to: 
acquire brake state information (“brake operation force Brk”, para. 0055) of a braking device (“automatic brake system 44”, Fig. 4 comprising “wheel brakes 38”, Fig. 1, para. 0053) of the host vehicle (“a foot brake sensor 78…are connected to the electronic control device 50 so as to supply signals indicative of…the brake-pedal pressing operation force (brake operation force) Brk”, para. 0055); and 
perform travel control, wherein 
the travel control performed includes constant speed travel control (“constant speed”, para. 0056), headway travel control (“follow-up running”, para. 0056), or constant speed travel control and headway travel control (“auto cruise setting switch 84 is a device for performing a selection operation of a cruise running mode in which the constant speed running or the follow-up running is performed”, para. 0056), wherein 
the constant speed travel control is configured to control the host vehicle to travel at constant speed in accordance with a target vehicle speed (“a constant speed running mode in which the target drive force is calculated such that a vehicle runs at a target vehicle speed set by a driver for performing constant speed running in which the vehicle runs at a substantially constant vehicle speed”, para. 0044, see also “target vehicle speed VtagC”, para. 0056), wherein 
the headway travel control is configured to control the host vehicle to travel by following another vehicle travelling ahead so that a target inter-vehicle distance is maintained with the other vehicle and the host vehicle travels in accordance with the target vehicle speed (“a follow-up running mode in which the target drive force is calculated based on an inter-vehicle distance to a preceding vehicle to perform follow-up running in which the vehicle runs at a predetermined target inter-vehicle distance”, para. 0044, see also “target inter-vehicle distance DtagC”, para. 0056), wherein 
in the headway travel control, when an actual inter-vehicle distance (“actual inter-vehicle distance D calculated by the actual inter-vehicle distance calculating portion 118”, para. 0065) widens more than the target inter-vehicle distance, the travel control part is configured to 
calculate target acceleration (“target drive force Ftag2”, Fig. 6, “drive force control may be provided based on target torque and the target acceleration”, para. 0044) based on a difference between the target inter-vehicle distance and the actual inter-vehicle distance (“vehicle speed safety margin calculating portion 114 calculates a vehicle speed safety margin Vm depending on a difference between a target inter-vehicle distance Dref determined by the target inter-vehicle distance calculating portion 116 and the actual inter-vehicle distance D calculated by the actual inter-vehicle distance calculating portion 118 based on the signal etc. from the radar 88, and a target vehicle speed Vtag2 is calculated by subtracting the vehicle speed safety margin Vm from the target vehicle. speed Vtag1”, para. 0065, “The drive force adjustment portion 138 adjusts the target drive force Ftag1 depending on a running mode to set the final target drive force Ftag2”, para. 0067), and 
perform the headway travel control so that the actual inter-vehicle distance is brought closer to the target inter-vehicle distance (“…the vehicle runs at a predetermined target inter-vehicle distance”, para. 0044).
Tatsushiro does not explicitly teach wherein the controller (“electronic control device 50”, Fig. 4) comprises an information acquisition part and a travel control part as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the controller separate components since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
Further, Tatsushiro does not explicitly teach:
when the target acceleration is calculated, if a braking performance index based on the brake state information acquired with the information acquisition part has declined relative to a predetermined evaluation threshold while the constant speed travel control has been in operation, then the target acceleration is corrected so that 
the target acceleration is reduced compared to if the braking performance index has not declined relative to the evaluation threshold and 
the constant speed travel control is performed so that an actual inter-vehicle distance is brought closer to a target inter-vehicle distance based on the corrected target acceleration.
However, Kleemann teaches automatic speed control and method for the autonomous speed control of a vehicle, comprising:
when a target acceleration (“setpoint acceleration a0”, para. 0018) is calculated, if a braking performance index based on a brake state information (“measured and/or estimated temperature”, para. 0022, Fig. 2) acquired with an information acquisition part (“electronic system 12”, Fig. 2, “Electronics system 12 is furthermore designed to establish…the maximum acceleration amax by taking into account at least one measured and/or estimated temperature 30 of at least one component of at least one wheel brake caliper of the vehicle”, para. 0026) has declined (“increased risk of fading”, para. 0026, “unwanted loss of braking force of the at least one wheel brake caliper of the respective vehicle is often also called fading”, para. 0005) relative to a predetermined evaluation threshold (“at least one specified measured temperature threshold value”, para. 0026, see “S0a”, Fig. 1) (“In an advantageous specific embodiment of the automatic speed control, the electronics system is designed to estimate, on the basis of at least one temperature model, at least one temperature of at least one brake disk and/or of at least one brake drum as the at least one component, and to establish the maximum speed and/or the maximum acceleration by taking into account at least the at least one estimated temperature”, para. 0007, “In method step S1,…setpoint variable regarding…a setpoint acceleration a0 of the vehicle is autonomously established in such a way that…the setpoint acceleration a0 of the vehicle remains smaller than or equal to a specified or established maximum acceleration amax”, para. 0018, “In method step S0,…the maximum acceleration amax are established. The…maximum acceleration amax are established by taking into account at least one measured and/or estimated temperature Tdisc-measured, Tdisc-estimated, Tdrum-measured and Tdrum-estimated of at least one component of at least one wheel brake caliper of the vehicle”, para. 0022, “The existence of an increased risk of fading may be detected for example if the at least one measured temperature Tdisc-measured and Tdrum-measured exceeds at least one specified measured temperature threshold value Tdisc-measured-threshold and Tdrum-measured-threshold”, para. 0026), then the target acceleration is corrected so that 
the target acceleration is reduced (see “S0b”, Fig. 1) compared to if the braking performance index has not declined (“increased risk of fading is denied”, para. 0025) relative to the evaluation threshold (“If the existence of an increased risk of fading is ascertained in sub-step S0a, then a further sub-step S0b is performed, in which…the maximum acceleration amax are reduced”, para. 0024, “If however the existence of an increased risk of fading is denied in sub-step S0a, then there is no reduction in…the maximum acceleration amax”, para. 0025) and 
control is performed so that an actual vehicle speed (“actual speed vvehicle”, para. 0020, Fig. 1) is brought closer to a target vehicle speed (“setpoint speed v0”, para. 0020, Fig. 1) based on the corrected target acceleration (In a method step S2 following each performance of method step S1, the at least one vehicle component of the vehicle, by which the vehicle is able to accelerate and/or able to decelerate, is controlled by taking into account the at least one autonomously newly established setpoint variable in such a way that an actual speed vvehicle of the vehicle corresponds to the setpoint speed v0 and/or an actual acceleration avehicle of the vehicle corresponds to the setpoint acceleration a0”, para. 0020).
Both Tatsushiro and Kleemann teach acquiring brake state information to be used in vehicle control. Tatsushiro teaches calculating a target acceleration for the vehicle control based on a difference between an actual inter-vehicle distance and a target inter-vehicle distance. Kleemann teaches calculating a target acceleration for the vehicle control based on a difference between an actual vehicle speed and a target inter-vehicle speed. Both teach calculating a target acceleration to be used in the constant speed travel control (see “cruise control”, para. 0007 of Tatsushiro and “autonomous speed control”, para. 0002 of Kleemann). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Tatsushiro and Kleemann such that “electronic control device 50” (Fig. 4) of Tatsushiro is further configured to reduce the “target drive force Ftag2” (Fig. 6) while the “follow-up running mode” (para. 0044) has been in operation, as taught by Tatsushiro “If the existence of an increased risk of fading is ascertained in sub-step S0a, then a further sub-step S0b is performed” (para. 0024), as taught by Kleemann. The motivation for doing so would be to counter “an unwanted loss of braking force of at least one wheel brake caliper of a vehicle due to an increased temperature of at least one component of the at least one wheel brake caliper” (para. 0005). 
	Regarding claim 3, Kleemann further teaches wherein 
the information acquisition part is further configured to acquire travelling road information (“roadway elevation”, para. 0030, see also “road information”, para. 0030), wherein the travelling road information includes information on whether a road on which the host vehicle travels is a descending road (“an ascertained drop of the roadway elevation of a roadway currently traveled by the vehicle”, para. 0009) (“When establishing…the maximum acceleration amax, it is also possible to take into account predicted values for the at least one driving variable relevant for overheating ncounted, Δmeasured, Δbrake-measured and smeasured during the continuation of the autonomous or partly autonomous drive. It is also possible, for example, to establish…the maximum acceleration amax by taking into account at least one…a predicted average value of roadway elevation drops over the distance to be traveled and/or a predicted frequency of exceeding the specified roadway elevation drop threshold value over the distance to be traveled. Reliable values for the at least one driving variable relevant for overheating ncounted, Δmeasured, Δbrake-measured and smeasured may be predicted with relatively little work effort on the basis of a position of the vehicle determined using the position-determining system, a road information provided by the navigation information system and a trajectory of the autonomous or partly autonomous drive that is known or auto-established for the continued travel of the vehicle.”, para. 0030) wherein 
if, while the travel control is in operation, the information acquisition part acquires information that the road on which the host vehicle travels is a descending road (“an ascertained drop of the roadway elevation of a roadway currently traveled by the vehicle”, para. 0009, see “Δmeasured>? Δmeasured-threshold>? and smeasured>? smeasured-threshold”, Fig. 1) from the travelling road information, the travel control part is configured to 
correct, when the target acceleration is calculated, the target acceleration so that the target acceleration is reduced compared to if the road on which the host vehicle travels is a flat road or an ascending road (“…the maximum acceleration amax are reduced… it is also possible to establish…the maximum acceleration amax anew in sub-step S0b as a function of the at least one measured and/or estimated temperature Tdisc-measured, Tdisc-estimated, Tdrum-measured and Tdrum-estimated and/or of the at least one driving variable relevant to overheating  ncounted, Δmeasured, Δbrake-measured and smeasured”, para. 0024) and 
perform the travel control so that the actual vehicle speed is brought closer to the target vehicle speed based on the corrected target acceleration or an actual inter-vehicle distance is brought closer to the target inter-vehicle distance based on the corrected target acceleration (see para. 0044 citation in the rejection to claim 1 and para. 0024 citation above).
Regarding claim 6, Kleemann further teaches wherein 
the information acquisition part is further configured to acquire travelling road information (“roadway elevation”, para. 0030, see also “road information”, para. 0030), wherein the travelling road information includes information on whether a road on which the host vehicle travels is a descending road (“an ascertained drop of the roadway elevation of a roadway currently traveled by the vehicle”, para. 0009) (“When establishing…the maximum acceleration amax, it is also possible to take into account predicted values for the at least one driving variable relevant for overheating ncounted, Δmeasured, Δbrake-measured and smeasured during the continuation of the autonomous or partly autonomous drive. It is also possible, for example, to establish…the maximum acceleration amax by taking into account at least one…a predicted average value of roadway elevation drops over the distance to be traveled and/or a predicted frequency of exceeding the specified roadway elevation drop threshold value over the distance to be traveled. Reliable values for the at least one driving variable relevant for overheating ncounted, Δmeasured, Δbrake-measured and smeasured may be predicted with relatively little work effort on the basis of a position of the vehicle determined using the position-determining system, a road information provided by the navigation information system and a trajectory of the autonomous or partly autonomous drive that is known or auto-established for the continued travel of the vehicle.”, para. 0030) wherein 
if, while the travel control is in operation, the information acquisition part acquires information that the road on which the host vehicle travels is a descending road (“an ascertained drop of the roadway elevation of a roadway currently traveled by the vehicle”, para. 0009, see “Δmeasured>? Δmeasured-threshold>? and smeasured>? smeasured-threshold”, Fig. 1) from the travelling road information, the travel control part is configured to 
correct, when the target acceleration is calculated, the target acceleration so that the target acceleration is reduced compared to if the road on which the host vehicle travels is a flat road or an ascending road (“…the maximum acceleration amax are reduced… it is also possible to establish…the maximum acceleration amax anew in sub-step S0b as a function of the at least one measured and/or estimated temperature Tdisc-measured, Tdisc-estimated, Tdrum-measured and Tdrum-estimated and/or of the at least one driving variable relevant to overheating n ncounted, Δmeasured, Δbrake-measured and smeasured”, para. 0024) and 
perform the travel control so that the actual inter-vehicle distance is brought closer to the target inter-vehicle distance based on the corrected target acceleration or an actual vehicle speed is brought closer to the target vehicle speed based on the corrected target acceleration (see para. 0044 citation in the rejection to claim 1 and para. 0024 citation above).

Regarding claims 5 and 8, Tatsushiro further teaches wherein 
the travel controller is further configured to be operated to selectively set a travel mode to one of a plurality of travel mode types that the host vehicle is equipped with (“auto cruise setting switch 84 is a device for performing a selection operation of a cruise running mode in which the constant speed running or the follow-up running is performed”, para. 0056, “manned automatic driving switch 92 is a switch for selecting an automatic driving running mode in which the drive force and the steering angle Φ of the vehicle are automatically controlled for running while a driver or an occupant is on board, and an unmanned automatic driving switch 94 is a switch for selecting an automatic driving running mode in which the drive force and the steering angle Φ of the vehicle are automatically controlled for running while a driver or an occupant is not on board”, para. 0057) wherein 
the travel control part is further configured to perform correction to adjust the target acceleration based on the travel mode that has been set with the travel mode setting part (see “S1”, “S2” – “S7”, Fig. 8, see also “In the unmanned automatic driving running mode, since any occupant is absent and it is not necessary to consider the degree of demand for acceleration/deceleration as compared to manned running”, para. 0072).
Tatsushiro does not explicitly teach wherein the controller (“electronic control device 50”, Fig. 4) further comprises a travel mode setting part as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the controller separate components since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
Allowable Subject Matter




Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 





The following is a statement of reasons for the indication of allowable subject matter:  there is no prior art alone or in combination that discloses or teaches all the limitations of Applicant's claimed invention, including, and in combination with other recited limitations, wherein a first degree of reduction is set to be greater than a second degree of reduction, wherein the first degree of reduction is a degree by which the target acceleration is reduced when, while the travel control is in operation, the road on which the host vehicle travels is a descending road compared to when the road on which the host vehicle travels is a flat road or an ascending road, and wherein the second degree of reduction is a degree by which the target acceleration is reduced when, while the travel control is in operation, the braking performance index has declined relative to the evaluation threshold compared to when the braking performance index has not declined relative to the evaluation threshold.








The closest prior art of record includes the following:
Regarding claims 4 and 7, Kleemann further teaches wherein 
a first degree of reduction (“maximum acceleration amax…as a function of the at least one measured and/or estimated temperature Tdisc-measured, Tdisc-estimated, Tdrum-measured and Tdrum-estimated”, para. 0024) and a second degree of reduction (“maximum acceleration amax…as a function…of the at least one driving variable relevant to overheating ncounted, Δmeasured, Δbrake-measured and smeasured”, para. 0024) (“If the existence of an increased risk of fading is ascertained in sub-step S0a, then a further sub-step S0b is performed, in which…the maximum acceleration amax are reduced. The…maximum acceleration amax may be reduced in a stepwise manner, for example. In particular, it is possible continuously to reduce… the maximum acceleration amax by repeated performance of method step S0 until a “recovery” from the increased risk of fading is ascertained in sub-step S0a. Likewise, as is shown in the example of FIG. 1, it is also possible to establish…the maximum acceleration amax anew in sub-step S0b as a function of the at least one measured and/or estimated temperature Tdisc-measured, Tdisc-estimated, Tdrum-measured and Tdrum-estimated and/or of the at least one driving variable relevant to overheating ncounted, Δmeasured, Δbrake-measured and smeasured”, para. 0024), wherein 
the first degree of reduction is a degree by which the target acceleration is reduced when, while the travel control is in operation, the road on which the host vehicle travels is a descending road compared to when the road on which the host vehicle travels is a flat road or an ascending road (see para. 0009 and 0030 in the rejections to claims 3 and 6), and wherein 
the second degree of reduction is a degree by which the target acceleration is reduced when, while the travel control is in operation, the braking performance index has declined (“the existence of an increased risk of fading is ascertained in sub-step S0a”, para. 0025, see rejections to claims 3 and 6) relative to the evaluation threshold compared to when the braking performance index has not declined (“the existence of an increased risk of fading is denied in sub-step S0a”, para. 0025, see rejections to claims 3 and 6) relative to the evaluation threshold.
Kleemann does not explicitly teach the first degree of reduction is set to be greater than the second degree of reduction. Kleemann teaches wherein the degree of reduction of the maximum acceleration amax (Fig. 1) is “a function” of values (para. 0024-0025), but does not explicitly teach varying degrees of reduction as claimed. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion


The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         
/CHRISTIAN CHACE/               Supervisory Patent Examiner, Art Unit 3665